Citation Nr: 0825484	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-31 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a colon disorder, to 
include colon cancer and colon polyps (originally claimed as 
a stomach disorder), including as due to ionizing radiation. 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from August 1941 to March 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, wherein the RO denied service 
connection for colon cancer, to include as due to ionizing 
radiation.  The veteran timely appealed the RO's May 2005 
rating action to the Board.  


FINDINGS OF FACT

1.  The current medical evidence does not show the presence 
of colon cancer.

2.  A colon disorder, such as colon polyps, is not shown to 
be of service origin, to include exposure to ionizing 
radiation.


CONCLUSION OF LAW

A colon disorder, to include colon cancer and colon polyps 
(originally claimed as a stomach disorder) was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

       Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification should also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, 
also, the United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the service connection issue on appeal, VA 
provided the veteran with pre-adjudication notice on the 
Pelegrini II VCAA elements in a July 2003 letter.  The letter 
informed the veteran to let VA know of any evidence he 
thought would support his claim, that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity, and told 
him where to send what "we need."  

In addition, the Court has also held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In a November 
2006 letter, the RO informed the veteran of the Dingess 
elements.  Accordingly, the Board finds that no prejudice to 
the veteran will result from an adjudication of the service 
connection claim in the decision below.  See Bernard v. 
Brown, 
4 Vet. App. 384, 394 (1993); 

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  The veteran was 
provided pre-adjudication VCAA notice via a July 2003 letter.  
Id. 
	
       Duty to Assist

Regarding VA's duty to assist the appellant with his service 
connection claim on appeal, relevant service medical records, 
post-service private and VA medical reports and statements of 
the appellant have been associated with the claims files.  As 
there are no in-service references, either subjectively or 
objectively, to any colon pathology, VA's duty to provide an 
examination has not been triggered.  See Wells v. Principi, 
326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the 
Secretary's obligation under section 5103A to provide a 
claimant with a medical examination or to obtain a medical 
opinion is triggered if the evidence demonstrates "some 
casual connection between his disability and his military 
service").  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the aforementioned service connection claim.  

II.  Relevant Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 ; 38 C.F.R. §§ 
3.303(a) (2007).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war, or in peacetime service after January 1, 1947, 
and malignant tumors become manifest to a degree of 10 
percent within the applicable time limits under 38 C.F.R. § 
3.307 after the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  
Any such presumptive disease must have become manifest to a 
degree of 10 percent or more within one year.  38 C.F.R. § 
3.307(a)(3).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d). 

Diseases presumptively service connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer. 38 C.F.R. § 3.311(b)(2).

Section 3.311(b)(5) requires that breast cancer or skin 
cancer become manifest 5 years or more after exposure.  38 
C.F.R. § 3.311(b)(5).  The procedural advantages prescribed 
in 38 C.F.R. § 3.311 will also apply to any other claimed 
condition provided that the veteran has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease. 38 C.F.R. § 3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).

When it is determined that the veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the veteran 
subsequently developed a radiogenic disease, and such disease 
first became manifest within a specified period, certain 
development of the claim is required. 38 C.F.R. § 
3.3111(b)(1).  If, however, any of the foregoing three 
requirements has not been met, it shall not be determined 
that a disease has resulted from exposure to ionizing 
radiation under such circumstances.  Id.  For purposes of 38 
C.F.R. § 3.311, the term "radiogenic disease" means a disease 
that may be induced by ionizing radiation and includes the 
list of diseases set forth earlier. 
See 38 C.F.R. § 3.311(b)(2).

Third, direct service connection can be established under 38 
C.F.R. § 3.303(d) by showing that the disease was incurred 
during or aggravated by service without regard to the 
statutory presumptions.  See, Combee v. Brown, 34 F.3d 1039, 
1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
preclude a claimant from establishing service connection by 
way of proof of actual direct causation.

III.  Analysis

The veteran contends that he currently has colon cancer that 
is the result of having been exposed to ionizing radiation 
while serving at Biki Atoll in 1946. 

As reflected in an August 2004 letter from the Defense Threat 
Reduction Agency (DTRA), there is no dispute that the veteran 
was involved in a radiation risk activity, namely his 
participation in Operation CROSSROADS, which was conducted at 
Bikini Atoll in 1945.  The crux of the veteran's claim, 
however, turns on whether he currently has any of the 
diseases that are presumptively related to radiation exposure 
as set forth in 38 C.F.R. § 3.309(d).  The Board has 
concluded that the veteran has not been diagnosed with any of 
the diseases set forth in 38 C.F.R. § 3.309(d) as 
presumptively related to radiation exposure.  The Board 
therefore finds that the presumptive provisions of 38 C.F.R. 
§ 3.309(d) are not for application with respect to the 
veteran's claims that he has a colon cancer (originally 
claimed as a stomach disorder), due to in-service radiation 
exposure.

Further, there is no evidence that the veteran suffers from a 
radiogenic disease listed at 38 C.F.R. § 3.311(b)(2)(i)- 
(xxiv).  Nor has the veteran cited or submitted competent 
scientific or medical evidence that any claimed colon 
disorder is a radiogenic disease.  In the absence of such 
evidence, there is no basis for further consideration of the 
claim under the provisions of 38 C.F.R. § 3.311.

Notwithstanding the foregoing, and as noted previously 
herein, The Federal Circuit has determined that the 
regulations governing presumptive service connection for 
radiation exposure and Agent Orange exposure do not preclude 
a veteran from establishing service connection with proof of 
actual direct causation. 
See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

After a review of the evidence of record, the Board finds 
that service connection for a colon disorder on a direct 
incurrence basis is not warranted.  In reaching the foregoing 
determination, the Board observes that service medical 
records, to include a March 1979 service discharge 
examination repot, are entirely devoid of any subjective 
complaints, clinical findings or diagnoses referable to any 
colon disorder.  At discharge, a physical evaluation of the 
appellant abdomen and viscera (including hernia), anus, and 
rectum were evaluated as "normal."  

In addition, the first post-service evidence of a colon 
disorder was in 1988, when the veteran underwent a 
colonoscopy, which revealed a large six (6) centimeter 
villous mass lesion of the right colon for which he 
subsequently underwent surgical resection.  The lesion proved 
to be a pre-malignant villous adenoma, which without 
resection, would have transformed into malignancy.  
Subsequent periodic colonoscopy examinations were negative 
for any recurrent polyps or neoplasia.  (See, July 1998 and 
March 2000 treatment reports, prepared by the Medical Center 
of Delaware and M. D. F., M. D., respectively).  A June 2007 
VA outpatient report reflects that the veteran underwent a 
colon resection for partial obstruction, two flexible 
sigmoidoscopys and a colonoscopy in 1996 and 1999, 
respectively, and that all tests were found to have been 
within normal limits.  A rectal examination of the veteran in 
June 2007 revealed two small hard nodules in the sulcus, 
which were noted to have been present for many years.  The 
report indicated that the veteran's private physician had 
determined that a biopsy was unnecessary.  (See, June 2007 VA 
outpatient report).  

Thus, and as indicated in the preceding paragraph, decades 
have passed between the veteran's discharge from military 
service and any current medical documentation of any colon 
pathology.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, 
the normal findings on the veteran's March 1979 service 
discharge examination report and the passage of time without 
a medically documented complaint form a preponderance of 
evidence that is against the claim.

Finally, none of the veteran's post-service private and VA 
medical records positively links any currently diagnosed 
colon disorder, such as colon polyps, to his period of 
military service, to include exposure to ionizing radiation 
while participating in Operation CROSSROADS in 1945.  In 
other words, the greater weight of the evidence indicates 
that a colon disorder was not demonstrated until well after 
military service and that it has not been attributed to the 
veteran's military service by competent medical authority.  
Additionally, as there is no evidence of a malignant tumor of 
the colon to a compensable degree within a year of the 
veteran's separation in March 1949, service connection on a 
presumptive basis is also not warranted.  38 C.F.R. §§ 3.307, 
3.309.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for colon disorder, to include colon 
cancer and colon polyps (originally claimed as a stomach 
disorder), including as due to ionizing radiation, is denied. 
Since the preponderance of the evidence is against the claim, 
the benefit-of-the- doubt rule does not apply, and the claim 
is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for a colon disorder, to include colon 
cancer and colon polyps (originally claimed as a stomach 
disorder), including as due to ionizing radiation, is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


